Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0065487 A1 to Timashev et al. (Timashev) in view of US 2011/0078497 A1 to Lyne et al. (Lyne) and US 2016/0055337 A1 to El-Moussa.
Regarding claim 1, Timashev discloses method of preventing malware reoccurrence when restoring a computing device using a backup image, comprising: identifying, from a plurality of backup images for a computing device, a backup image that was created (find most recent restore point that 
Regarding claim 8, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.
Regarding claim 15, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.
Regarding claims 6, 13 and 20, Timashev, as modified above, teaches wherein disabling the ports comprises either blocking or closing a portion of the ports from establishing the unauthorized network connections (booting to a preboot environment/safe mode such that the system is inactive with fewer processes, Lyne, ¶59, to prevent network connections, El-Moussa, ¶22).
Regarding claims 7 and 14, Timashev, as modified above, teaches wherein disabling the services comprises suspending or stopping a portion of the services and system processes (booting to a preboot environment/safe mode such that the system is inactive with fewer processes, Lyne, ¶59).  

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Timashev, Lyne and El-Moussa, as applied to claims 1, 8 and 15 above, in view of US 2021/0044612 A1 to Kawauchi et al. (Kawauchi).
Regarding claims 2, 9 and 16, Timashev, as modified above, lacks wherein updating software on the computing device and applying latest patches further comprises: identifying a security issue that .   

Claims 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Timashev, Lyne and El-Moussa, as applied to claims 1, 8 and 15 above, in view of US 2014/0188986 A1 to Levy et al. (Levy) and US 8,856,774 B1 to Kulaga et al. (Kulaga).
Regarding claims 3-4, 10-11 and 17-18, Timashev lacks wherein updating software on the computing device and applying latest patches further comprises: identifying an application that became infected and caused the computing device to be compromised, wherein a version of the application installed on the computing device is outdated and a new version of the application is available; determining whether the new version comprises known security issues that are unresolved; and in response to determining that the new version does not comprise known security issues that are unresolved, updating the application from the outdated version to the new version.  However, Levy teaches that it was known to determine an application that cause a malware infection and patch the vulnerable application (¶3).  Therefore, it would have been obvious to one having ordinary skill in the art .  

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Timashev, Lyne and El-Moussa, as applied to claims 1, 8 and 15 above, in view of US 2017/0111388 A1 to Mehta et al (Mehta).
Regarding claims 5, 12 and 19, Timashev, as modified above, teaches entering a preboot environment (Lyne, ¶59), but lacks restarting the computing device subsequent to restoring the data.  However, Mehta teaches that it was known to issue a reboot command to enter a preboot environment for image restoration (¶¶30-31).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Timashev, as modified above, to include restarting the computing device subsequent to restoring the data.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize a known technique to enter a safe mode for system recovery, as taught by Mehta.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior art teaches skipping a software update (1) that is considered too new or unstable (US9535685 B1 to Wang et al., col. 1), (2) that will cause compatibility issues (US 20160092189 A1 to Pollack et al., ¶91) or (3) is untested (US 20050198110 A1 to Garms et al., ¶6).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
March 23, 2022